                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


    CAROLINE M. C.,1                                 )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )     CASE NO. 2:19-CV-00045-MGG
                                                     )
    ANDREW SAUL,                                     )
    Acting Commissioner of Social Security           )
                                                     )
          Defendant.                                 )

                                     OPINION AND ORDER

         Plaintiff Caroline M. C. (“Ms. C.”) seeks judicial review of the Social Security

Commissioner’s decision denying her application for Disability Insurance Benefits

(“DIB”) under Title II and Supplemental Security Income (“SSI”) under Title XVI, as

allowed under 42 U.S.C. § 405(g). The undersigned may enter a ruling on this matter

based upon the parties’ consent. 28 U.S.C. § 636(c); 42 U.S.C. § 405(g). [DE 14]. Ms. C.’s

complaint became ripe, following the filing of Ms. C.’s reply brief on September 23,

2019. [DE 23]. For the reasons discussed below, the Court reverses the decision of the

Commissioner and remands for further proceedings.

I.       OVERVIEW OF THE CASE

         Ms. C. was born on April 20, 1964, and she was 50 years of age at the time of the

alleged onset of disability, June 20, 2014. [DE 11 at 239]. At the time of application, she



1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the Plaintiff by first name and last initial only.
was 5 foot, 4 inches tall, and weighed 254 pounds. [Id. at 275]. She alleged that she had

pervasive arthritis, high blood pressure, morbid obesity, osteoporosis of the right knee,

depression, anxiety, panic attacks, mental illness, post-traumatic stress disorder (PTSD),

and problems with anger management. [Id.].

       During the past nineteen years, Ms. C. has worked on and off in a variety of

positions: correctional officer, bank teller, loan officer, store manager, leasing director,

and property manager. [Id. at 58-62]. For part of that time, Ms. C. was also a stay-at-

home mother for her two children (2000 – 2003). [Id. at 59]. She last worked in June of

2014, which was same time as her alleged onset of disability. [Id. at 62].

       Ms. C.’s submitted an application for DIB on April 30, 2015, and for SSI on June

3, 2015, both of which alleged an onset of disability beginning June 20, 2014. [DE 11 at

239, 241]. The application was denied initially on September 14, 2015, and upon

reconsideration on April 4, 2016. Following a hearing on February 23, 2018, the

Administrative Law Judge (“ALJ”) issued a decision on March 29, 2018, which affirmed

the Social Security Administration’s (“SSA”) denial of benefits. [DE 11 at 20 et seq., and

47 et seq.]. The ALJ found that Ms. C. has severe, “medically determinable impairments”

that significantly limit her ability to perform basic work activities. [Id. at 23 (citing SSR

85-28)]. However, the ALJ determined that none of Ms. C.’s impairments (alone or in

combination) met or equaled the severity of a listed impairment in 20 C.F.R. Part 404,

Subpart P, App. 1. [Id. at 23-25]. Moreover, the ALJ found that Ms. C. has the residual

functional capacity (“RFC”) to perform light work as defined by the regulations with

some limitations. [Id. at 25]. While the ALJ found that Ms. C. was unable to perform any

                                               2
past relevant work [Id. at 31], he determined that there are jobs that exist in significant

numbers in the national economy that Ms. C. can perform. [Id. at 32] Based on the

testimony of the vocational expert (“VE”), the ALJ concluded that Ms. C. would have

the ability to meet the requirements for employment as a routing clerk, retail marker,

and ticket taker. [Id. at 32–33]. Based upon these findings, the ALJ denied Ms. C.’s

claims for benefits.

II.     DISABILITY STANDARD

        In order to qualify for DIB and SSI, a claimant must be “disabled” under the

Social Security Act (“Act”). A person is disabled under the Act if “he or she has an

inability to engage in any substantial gainful activity by reason of a medically

determinable physical or mental impairment which can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A).

        The Commissioner’s five-step inquiry in evaluating claims for disability benefits

under the Act includes determinations as to: (1) whether the claimant is doing

substantial gainful activity (“SGA”); (2) whether the claimant’s impairments are severe;

(3) whether any of the claimant’s impairments, alone or in combination, meet or equal

one of the Listings in Appendix 1 to Subpart P of Part 404; (4) whether the claimant can

perform her past relevant work based upon her RFC; and (5) whether the claimant is

capable of making an adjustment to other work. 20 C.F.R. §§ 404.1520; 416.920 2; see also

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of


2DIB regulations are found at 20 C.F.R. § 404, while SSI regulations are found at 20 C.F.R. § 416. They are
essentially identical. For efficiency’s sake, the court will only reference the DIB regulations in this
Opinions and Order.

                                                     3
proof at every step except Step Five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000), as

amended (Dec. 13, 2000).

III.   STANDARD OF REVIEW

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 405(g). However, this Court’s role in reviewing Social Security

cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). A court reviews the

entire administrative record but does not reconsider facts, re-weigh the evidence,

resolve conflicts of evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005). The Court must

give deference to the ALJ’s decision so long as it is supported by substantial evidence.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503,

513 (7th Cir. 2009)). The deference for the ALJ’s decision is lessened when the ALJ’s

findings contain errors of fact or logic or fail to apply the correct legal standard. Schomas

v. Colvin, 732 F.3d 702, 709 (7th Cir. 2013).

       Additionally, an ALJ’s decision cannot be affirmed if it lacks evidentiary support

or an inadequate discussion of the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003). An ALJ’s decision will lack sufficient evidentiary support and require remand if

it is clear that the ALJ “cherry-picked” the record to support a finding of non-disability.

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010); see also Wilson v. Colvin, 48 F. Supp. 3d

1140, 1147 (N.D. Ill. 2014). At a minimum, an ALJ must articulate his analysis of the

record to allow the reviewing court to trace the path of his reasoning and to be assured

that the ALJ has considered the important evidence in the record. Scott v. Barnhart, 297

                                                4
F.3d 589, 595 (7th Cir. 2002). While the ALJ need not specifically address every piece of

evidence in the record to present the requisite “logical bridge” from the evidence to his

conclusions, the ALJ must, at least, provide a glimpse into the reasoning behind his

analysis and the decision to deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010); see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

       Thus, the question under judicial review is not whether the claimant is, in fact,

disabled, but whether the ALJ used “the correct legal standards and the decision [was]

supported by substantial evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2007).

Substantial evidence is “more than a scintilla but may be less than a preponderance.”

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Substantial evidence is simply “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Summers v. Berryhill, 864 F.3d

523, 526 (7th Cir. 2017); Kepple v. Massanari, 268 F.3d 513, 516 (7th. Cir. 2001).

IV.    ANALYSIS
       A.     Issues for Review

       In challenging the ALJ’s decision, Ms. C. alleges the ALJ committed at least three

separate errors in his decision. Ms. C. alleges that: (1) the ALJ’s RFC is not supported by

substantial evidence and failed to fully account for functional limitations arising from

all of Ms. C.’s medically determinable impairments (severe and non-severe), especially

her limitations in concentration, persistence, and pace (“CPP”); (2) the ALJ improperly

weighed the opinion of the Ms. C.’s examining physician and improperly discounted

this medical evidence; and (3) the ALJ’s analysis of Ms. C.’s subjective symptoms was


                                               5
legally insufficient because the ALJ used an incorrect legal standard for his review. Each

argument is addressed in turn.

       B.     Accounting for CPP Limitations in the RFC

       Before crafting a claimant’s RFC, an ALJ is required to determine whether the

claimant’s medical impairments are “severe” at Step Two of the disability analysis.

20 C.F.R. § 404.1520(a)(4)(ii). An impairment or combination of impairments is severe if

it “significantly limits [the claimant’s] physical or mental ability to do basic work

activities.” Id. § 404.1520(c). An impairment is not severe if “medical evidence

establishes only a slight abnormality or a combination of slight abnormalities which

would have no more than a minimal effect on an individual’s ability to work”. SSR 85-

28, 1985 WL 56856, at *3 (Jan. 1, 1985). Here, the ALJ determined that Ms. C. had the

following severe impairments: (1) osteoarthritis of the knees, (2) degenerative disc

disease of the lumbar spine, (3) obesity, (4) anxiety disorder, (5) depressive disorder, (6)

post-traumatic stress disorder (“PTSD”), and (7) panic disorder. [DE 11 at 22].

Additionally, the ALJ found that Ms. C. had the following non-severe impairments: (1)

hypertension, (2) coronary artery disease, (3) obstructive sleep apnea, (4) anemia, (5)

carpal tunnel syndrome, and (6) cannabis abuse. [Id. at 23].

       If an ALJ determines that any of a claimant’s alleged impairments are severe, the

ALJ proceeds to the Step Three Listing analysis to determine if the claimant is

presumptively disabled based on the severity of her impairments. 20 C.F.R.

§ 404.1520(a)(4)(iii). Here, as part of his Step Three listing analysis, the ALJ concluded

that Ms. C. has moderate limitations in concentration, persistence, and pace. [Id. at 24].

                                             6
The ALJ also concluded that Ms. C. has experienced moderate limitations in adapting or

managing herself. [Id.]. While acknowledging Ms. C.’s statement that “she does not

handle stress well at all, and [] it takes time for her to adjust to changes in her routine,”

the ALJ found her judgment “largely intact” and that she was able to perform tasks

related to personal hygiene and grooming. [Id. at 25]. Subsequently, the ALJ defined

Ms. C.’s RFC as being able to perform light work with the following limitations:

       [T]he claimant has the residual functional capacity to perform light work
       as defined in [citations omitted] except that the claimant can occasionally
       climb ramps and stairs, stoop, kneel, crouch and crawl, but can never
       climb ladders, ropes or scaffolds. The claimant is limited to performing
       simple, routine tasks, and is limited to making judgments on simple work-
       related decisions. . . . . The claimant can frequently respond appropriately
       to supervisors, but can occasionally respond appropriately to co-workers
       and to the public.

[Id. at 25]. The ALJ restated, verbatim, the limitations from the RFC in his hypothetical

to the VE at the hearing. [Id. at 70-71].

       A claimant’s RFC is the most activity in which she can engage in a work setting

despite the physical and mental limitations that arise from her impairments and related

symptoms. 20 C.F.R. § 404.1545(a)(1); see also SSR 96-8p; Villano v. Astrue, 556 F.3d 558,

561-62 (7th Cir. 2009). Ms. C. argues that the ALJ’s mental RFC determination is not

supported by substantial evidence. Specifically, Ms. C. contends that the RFC, and

identical hypothetical to the VE, do not include any CPP limitations and therefore

contradict the ALJ’s finding of “moderate” CPP limitations at Step Three.

       An ALJ must evaluate all relevant evidence when determining a claimant’s RFC,

including evidence of non-severe impairments. 20 C.F.R. § 404.1545(a). This evidence


                                              7
includes a claimant’s deficiencies in concentration, persistence, or pace. O’Connor–

Spinner, 627 F.3d at 619. A claimant’s mental ability is relevant to the RFC analysis,

because “[a] limited ability to carry out certain mental activities . . . may reduce your

ability to do past work and other work.” 20 C.F.R. § 404.1545(c).

       The Seventh Circuit has provided that, “[a]s a general rule, both the hypothetical

posed to the VE and the ALJ’s RFC assessment must incorporate all of the claimant’s

limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir.

2014). While there is no “per se requirement” for an ALJ to use the specific terminology

of “concentration, persistence, and pace” in a hypothetical, a court “will not assume that

the VE is apprised of such limitations . . . .” Id. When the hypothetical question “does

not include all of the limitations supported by medical evidence in the record, the

decision of the ALJ that a claimant can adjust to other work in the economy cannot

stand.” Young v. Barnhart, 362 F.3d 995, 1005 (7th Cir. 2004). In most cases, an ALJ

“should refer expressly to limitations on concentration, persistence and pace in the

hypothetical in order to focus the VE’s attention on these limitations and assure

reviewing courts that the VE’s testimony constitutes substantial evidence of the jobs a

claimant can do.” O’Connor-Spinner, 627 F.3d at 620–21.

       As shown above, the ALJ crafted an RFC—and an identical hypothetical to the

VE—that did not incorporate the words “concentration, persistence, and pace.” The

Seventh Circuit permitted “an ALJ’s hypothetical omitting the terms ‘concentration,

persistence and pace’ when it was manifest that the ALJ’s alternative phrasing

specifically excluded those tasks that someone with the claimant’s limitations would be

                                             8
unable to perform.” O’Connor-Spinner, 627 F.3d at 619. However, in order to determine

whether an RFC excludes the tasks that someone with the claimant’s limitations would

be unable to perform, one must first know the claimant’s limitations.

       The ALJ neither explicitly defined Ms. C.’s specific CPP limitations, outlined the

evidence such that any inference he may have made was clear, nor articulated a

rationale connecting the evidence to his RFC determination. Instead, the ALJ relied on

his recitation of incomplete evidence regarding Ms. C’s CPP limitations. Without any

further explanation, this Court cannot trace the ALJ’s logic from the conflicting

evidence cited to the physical limitations included in the RFC. For instance, the VE did

not indicate that Ms. C. had any skills that were transferable from her prior

employment. [Id. at 67-75]. The VE did opine that Ms. C. could not perform any of her

past jobs [Id. at 71]. The VE acknowledged that someone who would need to lie down at

unscheduled (random) times for up to one hour during an eight-hour workday would

not be eligible for employment as a routing clerk, cafeteria attendant, or cleaner. [Id. at

75]. Further, the VE noted that someone who off-task more than ten percent of the time

would make it difficult to maintain employment. [Id.].

       Yet, the ALJ did not analyze how Ms. C.’s medical conditions and history of

absences would impact his RFC analysis. The ALJ’s lack of analysis of Ms. C.’s

transferable skills as well as her likelihood of medical absences undermine the ALJ’s

RFC analysis by leaving a fissure in the logical bridge. While this lack of analysis does

not, by itself, produce a conclusion that the ALJ’s RFC determination is incorrect, it does

prevent this Court from adequately reviewing the ALJ’s RFC analysis.

                                              9
          Furthermore, the Seventh Circuit has rejected generic limitations, such as those

requiring “routine work,” finding that they do not on their own account for moderate

CPP limitations. See Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018). Here, the ALJ

used similar boilerplate language to limit Ms. C. to “simple, routine, and repetitive

tasks.” [DE 11 at 25]. While such generic language may be permissible in some

situations, the ALJ has not created the necessary logical bridge to allow this Court to

track the cited evidence to the RFC limitations and, therefore, ensure that these largely

generic limitations fully account for Ms. C.’s CPP limitations in the mental RFC. Yurt,

758 F.3d at 858–59.

          C.      Weight Given to Opinion Evidence

          In crafting an RFC, the ALJ must consider “all of the relevant medical and other

evidence” in the record. 20 C.F.R. § 404.1545(a)(3); see also Craft v. Astrue, 539 F.3d 668,

676 (7th Cir. 2008). Here, the ALJ supported his RFC analysis by presenting a summary

of Ms. C.’s medical records in chronological order, including a medical source statement

dated February 12, 2018, from Ms. C.’s treating physician, Dr. Carolina V. Ocampo. The

ALJ summarized Dr. Ocampo’s medical source statement as follows:

          [Dr. Ocampo 3] opined that the claimant had less than sedentary exertional
          limitations, and could sit for less than two hours during an eight-hour
          workday and could stand or walk for less than half an hour during an
          eight-hour workday. [Dr. Ocampo] observed that the claimant needed to
          get up [from a seated position]. [Dr. Ocampo] also opined that the
          claimant could lift and carry up to 10 lbs. occasionally. [Dr. Ocampo]
          observed that the claimant could not grasp or grip bilaterally, push or pull
          arm controls but could engage in fine manipulations over an eight-hour
          day due to bilateral carpal tunnel syndrome. [Dr. Ocampo] opined that

3   The ALJ incorrectly refers to “Dr. OCampo” throughout his decision. [Accord DE 11 at 971].

                                                     10
       the claimant could not use either feet [sic] for repetitive action during an
       eight-hour day due to bilaterally [sic] knee osteoarthritis that caused
       significant pain and swelling. Finally, [Dr. Ocampo] opined that the
       claimant should avoid bending and squatting during an eight-hour day,
       but could occasionally reach during an eight-hour day.

[DE 11 at 28].

       The ALJ then afforded little weight Dr. Ocampo’s “opinions” noting several

reasons. The ALJ explained that he had discounted Dr. Ocampo’s opinions because she

was a treating source that had examined the claimant “multiple times prior to the

alleged onset date.” [Id. at 29]. Nonetheless, the ALJ found that Dr. Ocampo’s treatment

notes did not support her “less than sedentary” limitations opinion. [Id.]. The ALJ found

no evidence in Dr. Ocampo’s treatment notes that Ms. C. “had atrophy in her lower

extremities, that she needed an assistive device to walk on a regular basis, or that she

consistently had an antalgic gait.” [Id.]. Further, the ALJ found that Dr. Ocampo’s

records included no objective medical examination—like an EMG or physical

examination—"to show that [Ms. C.’s] carpal tunnel syndrome was a severe impairment

that caused significant exertional and non-exertional limitations.” [Id.]. 4 The ALJ

concludes by stating that “[f]or these reasons, [he] gives Dr. OCampo’s [sic] opinions

little weight.” [Id.].

       Ms. C. notes that the applicable regulations require the ALJ to give “controlling

weight” to treating doctors’ opinions if they are well supported by clinical and

laboratory diagnostic techniques and not inconsistent with other substantial evidence.


4The ALJ had indicated previously that the record did not support a determination of severity and that
Ms. C.’s carpal tunnel syndrome was merely a non-severe impairment as defined by SSR 96-3p. [DE 11 at
23].

                                                  11
20 C.F.R. § 404.1527 5; SSR 96-2P 6; Moss v. Astrue, 555 F.3d 556, 560 (7th Cir. 2009). As

such, Ms. C. contends that the ALJ’s decision is faulty because it failed to properly

consider the mandatory regulatory factors before discounting Dr. Ocampo’s treating

source opinion and is unsupported by sound reasoning.

        ALJs are required to consider every medical opinion in a claimant’s records. 20

C.F.R. § 404.1527(c). A medical opinion from a treating source is generally given more

weight because of the medical professional’s longitudinal experience with the

claimant’s impairments and treatment. Id. § 404.1527(c)(2). A treating source opinion is

given controlling weight unless the ALJ finds that the opinion (1) is not “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” or (2)

is inconsistent with “the other substantial evidence” in the case record. Id. Where a

treating source opinion is not given controlling weight, the ALJ must consider the

examining relationship, treatment relationship, length of relationship and frequency of

visits, and nature and extent of the relationship to explain why the opinion is

discounted. Id. § 404.1527(c); see also Gerstner v. Berryhill, 879 F.3d 257, 263 (7th Cir.

2018). Ms. C. contends that the ALJ did not indicate if or how she considered the Section

1527(c) factors in assigning little weight to Dr. Ocampo’s opinion.




5 On January 18, 2017, the Commissioner published new regulations in the Federal Register, which were
entitled “Revisions to Rules Regarding the Evaluation of Medical Evidence (82-FR-5844), regarding 20
C.F.R. §§ 416.927 and 404.1527.” These new regulations only apply to claims filed after March 27, 2017.
6 On March 27, 2017, the Commissioner published a notice in the Federal Register that the Commissioner

is rescinding SSRs 96-2p, 96-5p and 06-3p for all claims filed after March 27, 2017. Of course, that
rescission does not apply to Ms. C.’s claims, which were made prior to that date.

                                                  12
       The Commissioner correctly points out that a “treating physician’s opinion is

entitled to controlling weight if it is well supported by medical findings and is not

inconsistent with other substantial evidence in the record.” Dixon v. Massanari, 270 F.3d

1171, 1177 (7th Cir. 2001). In fact, the Commissioner makes the final determination as to

whether a claimant meets the statutory definition of disability. 20 C.F.R.

§ 404.1527(d)(1). To do so, the ALJ reviews all medical findings and other evidence

supporting a medical source statement that a claimant is disabled. Id. (emphasis added).

       Here, the Commissioner claims that Dr. Ocampo’s records are contradictory with

respect to the severity of Ms. C.’s knee diagnosis. In her February 2018 medical source

statement, Dr. Ocampo notes that Ms. C.’s bilateral knee osteoarthritis is causing

significant pain and swelling, and that Ms. C. cannot use her legs and feet for sustained,

repetitive action during an eight-hour work day. [DE 11 at 971]. Yet, in October 2017,

Dr. Ocampo noted that the Ms. C.’s “[k]nee pain has improved with exercise.” [Id. at

723]. The Commissioner contends that this note makes Dr. Ocampo’s records internally

inconsistent.

       However, neither the Commissioner nor the ALJ discuss all the relevant evidence

in Dr. Ocampo’s records. For example, within Dr. Ocampo’s records are the following

observations dated August 2, 2016, by Judy L. Ellis, a Physicians’ Assistant:

       [Ms. C.’s] symptoms include aching, pain, pruritus, heaviness, and
       tingling of her bilateral lower extremities. The symptoms worsen with
       prolonged standing and worsen during the day. The symptoms are more
       pronounced on the right. She has significant swell of the right leg as
       compared to the left.



                                            13
       [Ms. C.] has venous clinical severity score of 8/30 including daily pain
       restricting activity and requiring regular use of analgesics, morning ankle
       edema requiring activity change and elevation, and multiple varicose
       veins of the lower extremities, which are more pronounced on the right.

[DE 11 at 766]. In addition, Dr. Ocampo’s records also contain a radiology report from

Michele D. Semin, MD, dated October 5, 2017, which indicates the following objective

medical evidence:

       HISTORY: Arthritis with worsening knee
       ....
       FINDINGS: AP [anterior] and lateral views were performed and
       demonstrate tricompartment osteoarthritic changes at are progressed
       since the prior study with the largest osteophytes seen in the
       patellofemoral [knee-thigh] joint. No significant joint space loss is seen
       and there is not fracture or effusion.

       IMPRESSION: Progressive degenerative changes in all 3 compartments.

[DE 11 at 782].

       Based on the significant gap in the analysis of the records of the treating

physician, Ms. C.’s argument that the ALJ did not adequately support his discounting

of Dr. Ocampo’s records with sound reasoning is persuasive. Indeed, whether a

claimant “is sufficiently disabled to qualify for social security disability benefits is a

question of law that can’t be answered by a physician.” Garcia v. Colvin, 741 F.3d 758,

760 (7th Cir. 2013) (citations omitted). However, to answer that question of law, an ALJ

must determine the claimant’s “physical and mental ability to work full time” and

cannot ignore medical evidence relevant to that analysis. Id. Therefore, the ALJ was




                                              14
bound to review carefully all medical findings and other evidence supporting Dr.

Ocampo’s conclusion that Ms. C. is disabled. This is where the ALJ failed. 7

        Furthermore, as noted above, an ALJ’s decision cannot be affirmed if it lacks

evidentiary support or an inadequate discussion of the issues. Lopez, 336 F.3d at 539.

Where it is clear the ALJ has “cherry-picked” the record to support a finding of non-

disability, the decision will lack sufficient evidentiary support and require the Court to

remand. Denton v. 596 F.3d at 425; Wilson, 48 F. Supp. 3d at 1147. The ALJ must

articulate his decision in a manner that allows the reviewing court to trace the path of

his reasoning and to be assured the ALJ has considered all the important evidence in

the record. Scott, 297 F.3d at 595. An ALJ may not ignore an entire line of evidence

contrary to his findings. Zurawski v. Halter, 243 F.3d 881, 888 (7th Cir. 2001). The ALJ

need not specifically address every piece of evidence in the record to present the

requisite “logical bridge” from the evidence to his conclusions, but he must at least

provide a glimpse into the reasoning behind his analysis and the decision to deny

benefits. O’Connor-Spinner, 627 F.3d at 618; Minnick, 775 F.3d at 935.

        Taken as a whole, the ALJ’s explicit rationale for significantly discounting Dr.

Ocampo’s opinion does not logically connect the evidence in the record to his ultimate

conclusion rejecting Dr. Ocampo’s opinion. See O’Connor-Spinner, 527 F.3d at 618. While

he did not need to examine every piece of evidence in the record, the ALJ should have


7 For the sake of brevity, the Curt will not recite all of the instances where the ALJ did not discuss
significant evidence in Dr. Ocampo’s records concerning Ms. C.’s medical condition. Significantly,
without limitation, the ALJ failed to acknowledge and discuss evidence regarding Ms. C.’s antalgic gait,
knee swelling, knee pain, knee tenderness, limited range of motion in her knees, hips, and lumbosacral
spine.

                                                   15
more thoroughly examined Dr. Ocampo’s records before failing to give her opinion as

treating physician’s opinion appropriate weight. Not only did the ALJ reject Dr.

Ocampo’s opinion based on a paucity of allegedly contradictory evidence, but he also

failed to note the significant evidence in her records that supported her opinion. Also

troubling is the fact that the ALJ opinion implies that he is discounting Dr. Ocampo’s

opinion merely because she had treated Ms. C. before the alleged onset date—in other

words, for many years. 8 Apparently, the ALJ’s implication is that Dr. Ocampo cannot be

trusted because she has treated the Ms. C. for many years and may have become

emotionally attached to her patient. Without additional evidence of bias on the part of

Dr. Ocampo, this implication seems like rank speculation and runs contrary to both the

Hippocratic Oath and medical ethics. Even if Dr. Ocampo’s opinion should be

discounted on the basis of bias, the ALJ should carefully consider and specifically

discuss the extent that bias—if any—has affected the credibility of the treating

physician’s opinion and the extent to which the ALJ has discounted the requisite

“controlling weight” that is normally afforded to such an opinion.




8The Seventh Circuit has noted the dichotomy that can accompany a physician's familiarity with a
patient:
         The advantage that a treating physician has over other physicians whose reports might
         figure in a disability case is that he has spent more time with the claimant. The other
         physicians whose reports or other evidence are presented to the administrative law judge
         might never even have examined the claimant (that was true here), but instead have
         based their evidence solely on a review of hospital or other medical records. But the fact
         that the claimant is the treating physician's patient also detracts from the weight of that
         physician's testimony, since…many physicians (including those most likely to attract
         patients who are thinking of seeking disability benefits, ...) will often bend over
         backwards to assist a patient in obtaining benefits.”
Hofslien v. Barnhart, 439 F.3d 375, 377 (7th Cir. 2006).

                                                    16
         Finally, this is not a case where the Court has reconsidered the facts or re-

weighed the evidence, cf. Boiles, 395 F.3d at 425; rather, the Court cannot be confident

that the ALJ has properly weighed the evidence and created a logical bridge to his

decision because significant evidence in the record has been ignored, disregarded, or

unacknowledged. Without a more effective logical bridge, the ALJ has led the Court to

infer that he improperly cherry-picked and ignored evidence contradicting his disability

determination. See Denton, 596 F.3d at 425; Zurawski, 243 F.3d at 888. Accordingly, his

decision is not supported by substantial evidence such that remand is warranted. On

remand, the ALJ should carefully explain—with more than generalities and

boilerplate—the precise reasons he affords the opinion of an expert treating physician

with “little weight” especially when that type of opinion is normally given “controlling

weight”. 9

        D.      Subjective Symptom Analysis

        Ms. C. also asserts that the ALJ’s analysis of Ms. C.’s subjective symptoms is

legally insufficient. When reviewing a claim, an ALJ “uses a preponderance of the

evidence standard.” HALLEX I-3-3-4A (S.S.A.), 1993 WL 643126 (updated May 1, 2017).


9The Court also recommends that the ALJ consider the guidance from the Seventh Circuit in Martinez v.
Astrue, 630 F.3d 693 (7th Cir. 2011):
         The gravest error in an opinion with a number of contenders for that distinction is the
         failure to consider the bearing of Rider's extreme obesity. The administrative law judge
         mentioned in passing that it is a severe impairment but did not consider its significance
         in relation to Rider's knee. It is one thing to have a bad knee; it is another thing to have a
         bad knee supporting a body mass index in excess of 40. We repeat our earlier reminder
         that an applicant's disabilities must be considered in the aggregate.
Id. at 698-99. As Ms. C. is obese—perhaps morbidly obese—and her subjective complaints indicate that
she has had pain, swelling, and tenderness in her knees, and her subjective complaints are supported by
objective medical evidence that her osteoarthritic condition is worsening, the ALJ will wish to assess this
evidence—in the aggregate—on remand.

                                                    17
A preponderance of the evidence means that after considering the evidence as a whole,

the existence of the fact to be proven is more likely than not. 20 C.F.R. § 404.901.

Specifically, with respect to evaluating the intensity and persistence of the claimant's

symptoms pursuant to SSR 16p–3, the ALJ must determine whether those allegations

“can reasonably be accepted as consistent with the objective medical evidence and other

evidence.” 20 C.F.R. § 404.1529(a). In other words, is it more likely than not than the

claimant’s subjective complaints are reasonably consistent with the objective medical

and other evidence?

       Ms. C. contends that the ALJ used a lesser standard in reviewing her claim, that

is, the ALJ used a substantial evidence standard 10 rather than the required

preponderance standard. Ms. C. contends that the ALJ’s finding that Ms. C.’s reported

symptoms and limits were “not entirely consistent” with the evidence, and that Ms. C.’s

statements were “not wholly consistent with the evidence” demonstrate that the ALJ

used the incorrect, or lesser, standard. The Commissioner’s brief does not discuss this

issue, instead relying on the argument that the ALJ’s review was supported by

“substantial evidence.” However, as Ms. C. contends, a determination that Ms. C.’s

subjective symptoms and statements are “not entirely consistent” and “not wholly

consistent,” respectively, is a different and lesser standard than the regulatory standard

of whether Ms. C.’s allegations “can reasonably be accepted as consistent” with the




10The SSA Appeals Council reviews an ALJ’s decision using a substantial evidence standard. HALLEX
I-3-3-4A. “Substantial evidence” means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion. 20 C.F.R. § 404.901.

                                                 18
objective evidence. See, e.g., Farley v. Berryhill, 314 F. Supp. 3d 941, 946 (N.D. Ill. 2018)

(discussing 20 C.F.R. § 416.929(a)).

        While this distinction may seem esoteric and reminiscent of Aquinian

metaphysics, 11 the potential application of this lesser standard taints the ALJ

conclusions. Without knowing which of Ms. C.’s statements met the required standard,

and which did not, this Court cannot adequately review the ALJ’s decision.

Complicating our review further is the fact that the ALJ implied that he found some of

Ms. C.’s statements to be consistent—without specifying which statements he found

consistent and to what extent he found them to be consistent. These deficiencies render

meaningful judicial review impossible. See Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir.

2014), as amended (Aug. 20, 2014) (“we cannot assess the validity of the ALJ's

determination because the record is devoid of information that might support her

assessment”). As such, the Court cannot discern if the ALJ’s subjective symptom

analysis is supported by substantial evidence and a remand is warranted.

V.      CONCLUSION

        As discussed above, the ALJ’s decision is not supported by substantial evidence.

Accordingly, the Court REMANDS this case to the Commissioner for further

consideration consistent with this opinion.




11Contrary to common misconception, Thomas Aquinas (1225-1274) did not ask, “[h]ow many angels can
dance on the point of a very fine needle, without jostling one another?” Rather, this satirical joust at
medieval theology was posited by Isaac D’Israeli (1766-1848), the father of British Prime Minister
Benjamin Disraeli.

                                                   19
SO ORDERED this 3rd day of April 2020.



                                         s/Michael G. Gotsch, Sr.
                                         Michael G. Gotsch, Sr.
                                         United States Magistrate Judge




                                20
